United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., claiming as widow of J.M., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY
& HEALTH ADMINISTRATION, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2052
Issued: February 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 5, 2006 appellant filed a timely appeal of the July 12, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs. The latest merit decision in the case
is dated June 2, 2005 denying her claim for death benefits. Because appellant filed her appeal
more than a year after the last merit decision, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board does not have jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 28, 1996 the employee, then a 67-year-old retired supervisory mine safety
inspector, filed an occupational disease claim, Form CA-2, alleging that he developed
pneumoconiosis through exposure to coal dust. The Office accepted the claim on September 9,

1996 and granted a schedule award for 50 percent loss of use of each lung on August 11, 1999.1
The employee died on September 15, 2004, at the age of 75.
On October 12, 2004 appellant, the employee’s widow, filed a claim for compensation by
widow, widower, and/or children, Form CA-5, alleging that the employee’s death was caused by
the accepted condition of pneumoconiosis. The attached attending physician’s report, completed
by Dr. Glenn T. Etzel,2 indicated that he had treated the employee for pneumoconiosis,
emphysema and congestive heart failure (right and left). Dr. Etzel stated that appellant’s death
was caused by cardiopulmonary arrest that was “related to both lung and pulmonary disease and
cardiac disease.” The basis for finding that the employee’s death was causally related to the
accepted condition was the fact that people do not die directly from pneumoconiosis, but from
heart disease or pneumonia caused or complicated by the disease. The employee’s death
certificate, certified by Dr. Etzel, listed the causes of death as cardiopulmonary arrest,
pneumoconiosis and coronary artery disease.
By letter dated November 2, 2004, the Office requested additional medical information
related to appellant’s claim, including hospitalization records and diagnostic test results. On
November 17, 2004 the Office requested that an Office medical adviser review the records
related to the employee’s disability and death to determine whether he died of the accepted
employment-related condition.
In a report dated November 28, 2004, the Office medical adviser, Dr. Daniel D.
Zimmerman, a Board-certified internist, opined that the employee’s death “was not due to the
accepted condition, pneumoconiosis, by causation, aggravation, acceleration or precipitation.”
He stated that instantaneous death was not caused by cardiopulmonary arrest, but by cardiac
arrhythmia, which occurs when conduction pathways in the heart malfunction. Dr. Zimmerman
indicated that this could be the result of several mechanisms within the heart itself that were not
caused by or related to pneumoconiosis. He opined that the coronary artery disease for which
the employee received an angioplasty in 2003 was the more likely medical explanation for his
death. Dr. Zimmerman noted that a May 21, 2002 report from Dr. Jean-Maurice Poitras, a
Board-certified internist, indicated that most of the employee’s respiratory failure was due to
chronic obstructive pulmonary disease (COPD).3 Based on the information in Dr. Etzel’s report
of the death, Dr. Zimmerman did not believe that the employee’s cardiac death was caused by
end-stage COPD.
By decision dated January 26, 2005, the Office denied appellant’s claim for death
benefits on the grounds that the evidence of record did not establish that the employee’s death
was caused by his accepted employment-related conditions. The Office found that Dr. Etzel did
not provide a well-reasoned medical opinion explaining his finding of a causal relationship. It

1

The Board notes that, in addition to pneumoconiosis, the Office accepted the conditions of emphysematous and
obstructive lung disease.
2

Specialty and Board-certification status could not be verified.

3

The Board notes that it does not appear from the record whether this condition was accepted by the Office.

2

gave the weight of the medical evidence to the report of Dr. Zimmerman, who opined that the
employee’s coronary artery disease was the cause of his death.
On March 29, 2005 appellant requested reconsideration of the Office’s denial of her
claim. She challenged the accuracy of some of Dr. Etzel’s patient progress notes and attached a
large amount of medical evidence, some of which had not previously been considered by
Dr. Zimmerman.
Appellant challenged the statement that the employee had died
instantaneously, noting that the medical records showed that his lung function deteriorated
continually from 1995. She also provided the signed statement of Dr. Suresh Khilnani, a Boardcertified internist, who reviewed the employee’s medical records. Dr. Khilnani stated that the
employee’s severe and prolonged hypoxemia and documented cor pulmonale (an acute strain or
hypertrophy of the right ventricle caused by a disorder of the lungs) caused his heart to fail
because his lungs could not properly oxygenate it.
On April 22, 2005 the Office again forwarded the employee’s record to Dr. Zimmerman
for review. In a report dated May 18, 2005, Dr. Zimmerman indicated that he reviewed the new
medical records and found that they related primarily to the employee’s June 2003 coronary
angiographic procedure. These records showed that the employee had advanced coronary artery
disease and, following the procedure in 2003, he appeared to have angina. Dr. Zimmerman
reiterated his opinion that the employee most likely died from ventricular arrhythmia, which was
caused by ischemic heart disease, not by the accepted condition of pneumoconiosis.
By decision dated June 2, 2005, the Office denied modification of its January 26, 2005
decision. The Office found that the medical evidence did not contain a well-rationalized opinion
that supported appellant’s claim. It again gave the weight of the medical evidence to
Dr. Zimmerman, who found that the accepted condition was not the cause of the employee’s
death.
On May 7, 2006 appellant requested reconsideration of the Office’s June 2, 2005 denial
of her claim. In an attached letter, appellant indicated that the employee’s records contained all
the necessary medical information.
By decision dated July 12, 2006, the Office denied reconsideration on the grounds that no
new medical evidence addressing the causation of the employee’s death had been submitted.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.4 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that the application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that either: (i) shows that
the Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant
legal argument not previously considered by the Office; or (iii) constitutes relevant and pertinent
new evidence not previously considered by the Office.5 Section 10.608(b) provides that, when
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

3

an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.6
ANALYSIS
The Board finds that appellant met none of the regulatory requirements for a review of
the merits of the Office’s June 2, 2005 decision. Appellant’s May 7, 2006 request for
reconsideration did not allege that the Office erroneously applied or interpreted a specific point
of law and did not advance a relevant legal argument not previously considered by the Office.
Appellant is thus not entitled to further review on the merits of her case under the first two
criteria of section 10.606(b)(2).7 Although appellant stated that the medical evidence in the file
was the basis for reconsideration, she did not submit any new evidence with her May 7, 2006
request. The evidence of record had previously been considered by the Office. As there was no
relevant and pertinent new evidence for the Office to consider, appellant was not entitled to
review under the third criteria of section 10.606(b)(2).8
Because appellant did not meet any of the requirements for a review of the merits of her
claim, the Office properly denied the May 7, 2006 request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(b).

7

20 C.F.R. § 10.606(b)(2)(i) and (ii).

8

20 C.F.R. § 10.606(b)(2)(iii).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 12, 2006 is affirmed.
Issued: February 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

